Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about August 2, 2006, which, to the extent appealed from, terminated respondent father’s parental rights to the subject children upon a finding that he violated the terms of a suspended judgment, and committed custody and guardianship of the children to petitioner Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The determination that respondent violated the conditions of the suspended judgment is supported by a preponderance of the evidence (see Matter of Shawna DD., 289 AD2d 892, 894 [2001]), including his failure to work diligently to obtain suitable housing for himself and his children, and to attend individual therapy and his children’s mental health appointments (see Matter of Aparicio Rodrigo B., 29 AD3d 351 [2006]). Lapses by the agency due to a transfer of the case from one agency to another did not relieve respondent of his responsibility to comply with the terms of the suspended judgment (see Matter of Jessica J., 44 AD3d 1132, 1133-1134 [2007]).
*204The circumstances presented do not warrant an extension of the suspended judgment for an additional year where respondent failed to demonstrate the “exceptional circumstances” required to extend a suspended judgment (Family Ct Act § 633 [b]), and where the record establishes that further efforts to reunite the family would not be in the best interests of the children (see Matter of Rigoberto M., 18 AD3d 405 [2005]). Concur— Lippman, PJ., Mazzarelli, Williams, Sweeny and Acosta, JJ.